Exhibit 10.3

 



Agreement on Providing Collateral

 

The person/company who agreed on Providing Collateral (the collateral provider,
hereinafter referred to as the Applicant), hereby provides all their collateral
to the Bank as the debt guarantees and Prime World International Holdings Ltd.,
Taiwan Branch.

 

(Hereinafter referred to as the Debtor) to the Bank, and agrees to fulfill the
following terms:

 

Article 1 The term "collateral" in this Agreement refers to all the real
property of the Applicant and all their existing and future

personal property, deposits (certificates of deposit), accounts receivable,
bills, negotiable securities, tickets, bills of lading that have been or will be
delivered to the Bank or held, kept or controlled by the Bank, or other claims
deposited in the Bank by the Applicant, as well as the Applicant's current or
future rights of claim to the Bank and their other rights, interests or assets.
The collateral is detailed in separate documents made between the Applicant and
the Bank or it's based on the certificates and files retained by the Bank.

 

Article 2 The collateral provided by the Applicant to the Bank, except for those
as otherwise agreed for specific debt guarantees, can be used by the head office
and branches of the Bank regardless of the order in which the collateral is
provided, and it's served as payment for the Debtor's current (including unpaid
debts in the past) and future bills, loans, advances, pledges and debts involved
in derivative financial transactions, accounts receivable and insurance fees
paid in advance by the Bank, as well as all other liabilities (separate letters
of credit extension and deeds of individual transactions shall be regarded as a
part of this Agreement, which shall have the same effect as this Agreement) and
their interests, deferred interests, liquidated damages, costs for mortgage
implementation, the damages caused by the default, and all expenses needed for
those liabilities.

 

Article 3 Where a person who holds the certificates of the Applicant's
collateral or letters sealed by the Applicant goes to the Bank requesting the
return or collateral exchange and get approved by the Bank, the Bank shall
consider him/her to be the agent of the Applicant and approve the return or
exchange of the collateral.

 

Article 4 The Applicant promises that the collateral provided is all legal. If
not, the Applicant shall provide other collateral of the equivalent or higher
value accepted by the Bank or pay off the debts immediately, and shall be
willing to compensate the Bank for the damages caused thereby. If the collateral
is a bill of lading or a kind of form, etc., the Applicant guarantees that the
actual quality and quantity of the goods fully match the description on its
contents. The Bank may collect or inspect them at any time, if any issues such
as quality inconsistency, quantity shortage, or fraudulent misrepresentation are
discovered in the future, the Applicant shall immediately pay off all debts or
replace such collateral with those approved by the Bank. And if the value of the
collateral decrease, or if the collateral is lost and damaged or under the risk
of loss and damage due to natural or man-made disasters or any other reasons not
attributable to the Bank, the Applicant shall be willing to make up the
difference with cash or other collateral approved by the Bank. And the Bank
shall not be liable for any such damages nor assume any other liabilities.

 

Article 5 If the collateral has been leased or loaned before it is mortgaged to
the Bank, the Applicant shall inform the Bank about this honestly so that the
Bank can estimate its value. If there is any misrepresentation that caused
damages to the Bank's benefits, the Applicant shall compensate for the Bank's
All loss.

 

Article 6 If there is any change in the current status of the collateral, the
Applicant shall immediately notify the Bank. The Applicant must not transfer,
lease, pawn, or loan all or part of the collateral to a third party or set up
surface rights without prior written consent from the Bank. Any changes,
improvements, addition, or abandonment planned for the collateral can only be
implemented with prior written consent from the Bank. If the registration for
change is required, the Applicant shall immediately go through all the
procedures for the registration for change application.

 

 

 

 

 



 1 

 

 

Article 7 The collateral connected and/or attached with the  following marks is
the building owned by the Applicant but not registered for preservation, hereby,
the Applicant guarantees that this part of buildings shall be submitted for
preservation registration within ( ) month(s) and added to the collateral, and
the mortgage shall be registered by the Bank; if the aforesaid mortgage is
exercised by the Bank before that registration procedure is completed, this part
of buildings can be disposed by the Bank together for paying off the debts.

 

none

 

Article 8 The Applicant shall have collateral insured for proper fire insurances
or other insurances required by the Bank, and have the insurance company to add
a special clause for mortgage or pledge on the insurance policy. The original
policy and a copy of the premium receipt shall be submitted to the Bank for
keep. If the Applicant is reluctant to have it insured or have the insurance
renewed, the Bank shall apply for the insurances or renew on the Applicant's
behalf (but the Bank has no obligation to have it insured or have the insurance
renewed).

 

Article 9 The Applicant shall properly use and keep the collateral with due
care, and must not be negligent in matters involved keeping such as repairs. All
costs incurred for taxes and repairs shall be borne by the Applicant and the
Debtor together. If the Applicant and the Debtor are reluctant to go through the
above-mentioned formalities required or pay the various fees, the Bank may act
on their behalf or pay in advance (but the Bank has no obligation to act on
their behalf or pay in advance).

 

Article 10 For the premiums fees, expenses, taxes, etc. paid in advance by the
Bank, the Applicant and the Debtor shall reimburse on the day of the payment
made by the Bank in advance. Otherwise, the Bank may include these payment into
the debts of the Debtor (interests and liquidated damages shall be charged in
accordance with the agreed interest rate), and that reimbursement shall take
precedence when the Debtor repays the principal and interests.

 

Article 11 If any fructus were generated from the collateral which could be
charged by the Bank according to the applicable law, the Bank may charge it
without any prior notice to cover all the debts of the Debtor. However, the Bank
have no such obligation.

 

Article 12 In the event that the Bank has the right to enforce the security
interest in accordance with its agreement with the Debtor, the Bank may
immediately enforce it in accordance with the relevant laws and regulations,
and/or dispose a part or all of the collateral through auction or sale, to the
maximum extent permitted by applicable law. All costs needed for auctioning or
selling or disposing the collateral shall be borne by the Applicant and the
Debtor together.

 

Article 13 The Applicant knows and agrees that the Bank's accounts collection
and payment activities, computer processing activities or other accompanying
activities related to this Agreement (including but not limited to data input,
processing and input of the information systems, development, monitoring and
maintenance of the information systems, marketing, form printing, packaging,
delivery and mailing, data storage for forms and vouchers, accounts collection
and legal procedures, property valuation business and other outsourced
businesses approved by the competent authority, etc.) can be handled by a
appropriate third party, which is entrusted by the Bank when the Bank deems it
necessary, in accordance with the provisions of the competent authority; the
Applicant agrees that the Bank can submit the information of the Applicant to
the third party to undertake the related works.

 

Article 14 The Applicant and the Debtor agree that the creditor's rights owned
by the Bank against the Applicant and the Debtor shall be granted to a trust
institution in accordance with the Article 6 of the Financial Assets
Securitization Act and the related laws, and agree that the Bank shall make an
announcement instead of a notice for such granting or transfer; the Applicant
and the Debtor also agree that the bank shall make an announcement instead of a
notification when granting the creditor's rights for the purpose of financial
assets securitization. And if the assets trust or transfer involves a person
responsible for the debts, the Applicant and the Debtor shall be regarded as
acknowledged if they do not object to it during the period of the Bank's
announcement.

 

 

 

 

 



 2 

 

 

Article 15 If the registration, movement, possession, management, ownership
transfer, insurance, or other formalities for the collateral are required, the
Applicant shall be willing to do so, and the costs of which shall paid by
(Debtor), who shall also be responsible for the situations where there is a
penalty or detention due to violation of regulations, etc. (Sealed by Debtor)

 

Article 16 When this Agreement is signed by the Applicant (limited to the
natural person who is in the relationship of marriage), the matrimonial property
system is a □ legal property system. (Sealed by                          ).

 

When this Agreement is signed by the Applicant (limited to the natural person
who is in the relationship of marriage), the matrimonial property system is a □
community property system. (Sealed by                        ).

 

When this Agreement is signed by the Applicant (limited to the natural person
who is in the relationship of marriage), the matrimonial property system is a □
separate property system. (Sealed by                        ).

It is hereby declared that clauses on the right are fully understood and
confirmed by the Applicant and the Debtor who are willing to abide by it.

 

Kind Regards

 

 

 

 

 

 

 

 



 3 

 

 

Taishin International Bank

 

 

Seal checked by

 

 

The Applicant:

 

(the collateral provider)                                                
(Original reservation seal)

 

Legal representative:

 

Unified number:

 



 

Seal checked by

 

 

 

The Applicant:

 

(the collateral provider)                                                
(Original reservation seal)

 

Legal representative:

 

Unified number:

 



 

Seal checked by

 

 

The Applicant:

 

(the collateral provider)                                                
(Original reservation seal)

 

Legal representative:

 

Unified number:

 



 

Seal checked by

 

 

 

 

 

 



 4 

 

 

The Debtor:

 

(Original reservation seal)

 

Legal representative:

 

Unified number:

 

The Debtor:

 

(Original reservation seal)

 



 

Seal checked by

 

 



Legal representative:

 

Unified number:

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

